FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                         DATE: February 11, 2021

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA RULES OF
         APPELLATE PROCEDURE - 2020 REGULAR-CYCLE REPORT

DOCKET NO.: SC20-216                   OPINION FILED: October 29, 2020

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On page 20, in rule 9.130(a)(3)(C), subdivision (ix), comprising the third and
fourth lines up from the bottom of the page, has been changed as follows:

“(ix) that, as a matter of law, a party is not entitled to immunity under section
768.29(9), Florida Statutes;”

has been corrected to read:

“(ix) that, as a matter of law, a settlement agreement is unenforceable, is set aside,
or never existed; or”

SIGNED: OPINION CLERK